Title: To George Washington from John Mitchell, 9 August 1780
From: Mitchell, John
To: Washington, George


					
						Dear Sir
						Philada 9 August 1780
					
					Your Excellencys favours of the 4th Instant came to hand Yesterday, I have engaged as good a Saddle & Furniture as can be made here, with a handsome Birdoon Bridle. they will be finished on Tuesday or Wednesday at Furthest and shall be sent on Immediately by a safe conveyance. If Possible to procure it will get Plated Stirrup Irons & Bitt

& Birdoon as they are neater & better I hope the whole will please you & be in time.
					have this day sent on Sixteen Reams of the best paper I cou’d procure with some Weafers. I cou’d not get sealing Wax under Thirty Dollars ⅌ Stick which came to 600 Dollars ⅌ pound—I will make further Search in the City, & send some if to be procured with more Weafers—the prices of every Article is most exorbitant here, and seems to grow worse—I am told that Exchange between paper and Gold is now above 70 for one—I have done all in my power to keep it down, & have not yet settled any Accounts above Sixty, as I make most of my Engagements in Specie or the Exchange at 60 for 1—this I believe is most advantageous for the Publick.
					I wrote your Excellency that Capt. Stith had left a Horse for you with me but not in good order, & before I knew of such a Horse being here, he was much abused by a Stallion of Mr Bees geting loose in the Night, he has been well taken care of since & hope he will be fitt to send with your saddle &c. I will take care he shall go by a safe hand. I have the honor to be with the greatest esteem & respect Your Excellencys Most Obedt & most hume St
					
						Jno. Mitchell
					
				